ICJ_087_MaritimeDelimitation_QAT_BHR_1992-06-26_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER OF 26 JUNE 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DÉLIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE LE QATAR ET BAHREÏN

(QATAR c. BAHREÏN)

ORDONNANCE DU 26 JUIN 1992
Official citation :

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Order of 26 June 1992,
I.C.J. Reports 1992, p. 237

Mode officiel de citation :

Délimitation maritime et questions territoriales
entre le Qatar et Bahreïn, ordonnance du 26 juin 1992,
CL.J. Recueil 1992, p.237

 

Sales number 6 1 5
N° de vente :

 

ISBN 92-1-070673-0

 

 
237

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1992 1992
: 26 juin
Rôle général
26 juin 1992 n° 87

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE LE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. Opa, Vice-Président ;
MM. LaACHS, AGO, SCHWEBEL, NI, EVENSEN, TARASSOV,
GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY, RANJEVA,
AJIBOLA, juges ; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,
Ainsi composée,
Aprés délibéré en chambre du conseil,

Vu l’articie 48 du Statut de la Cour et les articles 31, 44 et 45, para-
graphe 2, de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 8 juillet 1991 par
laquelle Etat du Qatar a introduit une instance contre l’Etat de Bahreïn
au sujet de certains différends entre les deux Etats relatifs à la souverai-
neté sur les îles de Hawar, aux droits souverains sur les hauts-fonds de
Dibal et de Qit’at Jaradah et à la délimitation des zones maritimes entre les
deux Etats,

Vu lordonnance en date du 11 octobre 1991 par laquelle le Président de
la Cour a fixé au 10 février 1992 et au 11 juin 1992 les dates d’expiration
des délais pour le dépôt, respectivement, du mémoire de l'Etat du Qatar et

4
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ORD. 26 VI 92) 238

du contre-mémoire de l’Etat de Bahreïn sur la question de la compétence
de la Cour pour connaître du différend et sur celle de la recevabilité de la
requête, lesquels ont été dûment déposés dans les délais fixés ;

Considérant qu’en l’espèce la présentation d’autres pièces de procé-
dure par les Parties est nécessaire;

S’étant renseignée auprès des Parties,
Prescrit la présentation d’une réplique du demandeur et d’une duplique
du défendeur sur les questions de compétence et de recevabilité;

Fixe comme suit les dates d'expiration des délais pour le dépôt de ces
pièces de procédure:

Pour la réplique de l’Etat du Qatar, le 28 septembre 1992;

Pour la duplique de l'Etat de Bahrein, le 29 décembre 1992;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-six juin mil neuf cent quatre-vingt-douze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement du Qatar et au Gouver-
nement de Bahreïn.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA:
